DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 5/14/21 is acknowledged.  The traversal is on the ground(s) that the claims directed to some of the species (e.g. those of Figures 8 and 9) are mutually exclusive to each other but not to the other species (i.e. Figure 4). No arguments are made toward the Species II and III as shown in Figures 5 and 7. As such, these arguments are persuasive as to species IV and V but not species II and II. Furthermore, claim 3 is also directed to Species III (Figure 7 – access hole disposed on an inner portion of the top portion). Therefore claims 5 and 6 will be rejoined and examined while claims 3, 13 and 14 are withdrawn as directed to non-elected species. 

Claim Objections
Claim 9 is objected to because of the following informalities:  the phrase “has wedge shape” in line 1 should be “has a wedge shape.”  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  in line 2 the phrase “is disposed the inboard side portion” should be “is disposed on the inboard side portion” or “is disposed in the inboard side.”  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  lines 1-2 contain limitations of an apparatus claim and a method claim. For examination purposes the beginning limitation reciting “The roof rail for a vehicle of claim 1, wherein the bottom portion of the roof rail has a shape that i” will be removed from the claim and the claim will be treated as only reciting a method of installing a roof rail to a vehicle. Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 recites the limitation "the access hole" in line 9.  There is insufficient antecedent basis for this limitation in the claim. The access hole will be treated as referring to the opening reciting in line 5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7-12, 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 10,464,494).
Regarding claim 1, Chen discloses a roof rail 10/12 for a roof of a vehicle comprising: a bottom portion 124 for engaging the roof; a top portion 122 opposite the bottom portion; an inboard side portion 126 and an outboard side portion 126 each extending between the top portion and the bottom 
Regarding claim 2, the bottom portion 124 of the roof rail has a shape that is complementary with a portion of the roof (e.g. essentially flat or slightly curved as in Figure 5 and 6).
Regarding claims 4 and 5, Chen discloses a cover 30 for enclosing the access hole, the cover being removable from the access hole – see Figure 5.
Regarding claim 7, the access hole is defined by the inboard side portion – col. 2 lines 54-59.
Regarding claim 8, Chen discloses a clip 203 having a generally U-shape (Figure 4) for holding the roof rail upon a roof stud or bolt. 
Regarding claim 9, the 203 clip has wedge shape being thickest at a first end and tapering to a thinner second end, with the second end defining a notch for receiving the bolt or roof stud (see Figure 4 showing a notch as claimed and wherein at the notched end the clip is beveled to define a taper as claimed).
Regarding claim 10, Chen discloses an attachment apparatus for attaching a roof rail 10/12 to a roof of a vehicle comprising: the roof rail including a bottom potion 124 for engaging the roof, and a top portion 122 opposite the bottom portion, and an inboard side portion 126 and an outboard side portion 126 each extending between the top portion and the bottom portion and spaced apart from one another; the bottom portion and the top portion and the inboard side portion and the outboard side portion defining an elongated shape enclosing an interior space of the roof rail (see Figure 3 and 5); an access hole 128 in the roof rail to provide access to the interior space for attaching the roof rail to the 
Regarding claim 11 and 12, fastener 206 can be considered a stud or bolt as claimed, and wherein it extends upward and downwardly to the degree presently claimed. 
Regarding claim 15, the top portion 122 defines an apex (see top right side of Figure 5 showing slight curve and corresponding apex of the top portion thereby defining an apex), and the access hole 128 is disposed the inboard side portion 126 below the apex.
Regarding claims 16 and 17, each claims recites structure of the roof of the vehicle thereby essentially reciting intended use of the apparatus. The vehicle roof is not positively claimed and the claims are instead directed to the attachment apparatus itself. The attachment apparatus of Chen is capable of being used with a roof having a pocket that receives the roof rail and holding a portion of the fastener to the degree presently claimed thereby anticipating the claims. 
Regarding claim 18, see clip 203 which is u-shaped.  
Regarding claim 19, Chen discloses a method of installing a roof rail 10/12 to a vehicle, the method comprising the steps of: placing a roof rail 10/12 onto a vehicle roof 40, extending a stud 2002 through a bottom portion of the roof rail; inserting a fastener 206 from through an opening 128 defined by the roof rail and into an interior space defined by the roof rail, wherein the stud is disposed within the interior space; attaching the fastener to the stud in a top-down direction and securing the roof rail to the vehicle roof (see Figure 6); wherein the access hole (opening) 128 is disposed in the roof rail at a location that is lower than an uppermost point of the roof rail (see Figure 5).
Regarding claim 20, the stud and fastener 2002/206 do not extend through the vehicle roof – see Figure 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Aftanas et al. (US 2013/0048690). Regarding claim 6, Chen discloses the invention substantially as claimed but does not have cover 30 being hinged to the side portion as claimed. However, Aftanas discloses roof rail having an access cover 36 that can be hinged to or completely removable from the structure to which it is attached – see last two sentences of paragraph [0031]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to attach the cover 30 to the rail with a hinge in order to prevent the cover from being lost. 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY NELSON SKURDAL whose telephone number is (571)272-9588.  The examiner can normally be reached on Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COREY N SKURDAL/Primary Examiner, Art Unit 3734